Citation Nr: 1445086	
Decision Date: 10/09/14    Archive Date: 10/16/14

DOCKET NO.  11-00 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Dale Graham, Agent


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from July 1979 to November 1985, and from February 1986 to October 1999. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

A review of the Veteran's Virtual electronic folder reveals that all documents in this folder have already been considered by the RO in adjudicating the Veteran's claim.

The Veteran's claims for service connection for bilateral hearing loss and for tinnitus were remanded by the Board in November 2013.  A May 2014 rating decision granted the Veteran's claims for service connection for right ear hearing loss and for tinnitus.  Accordingly, only the Veteran's claim for service connection for left ear hearing loss remains in appellate status before the Board.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The November 2013 Board remand instructed the AOJ to obtain an opinion regarding left ear hearing loss.  The remand states that the examiner must address the etiology of any hearing loss noted during the period on appeal.  The Board notes that a March 12, 2010 VA audiology consult appears to indicate that the Veteran had left ear auditory thresholds meeting the VA criteria for left ear hearing loss.  See 38 C.F.R. § 3.385.  Unfortunately the March 2014 VA audiology report obtained on remand does not discuss and provide an opinion regarding the March 12, 2010 VA audiology measurements.  Accordingly, the Veteran's claim must be remanded for a new VA audiological examination and opinion.  See Stegall v. West, 11 Vet. App. 268 (1998).   

The Veteran's updated VA treatment records should be obtained.  The most recent VA outpatient record in the file is dated May 14, 2010.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file copies of the Veteran's VA treatment records dated from May 15, 2010 to present.

2.  After the above action is accomplished, schedule the Veteran for an audiological examination to determine the nature and etiology of any current left ear hearing loss disability.  If no current left ear hearing loss is found, discuss the findings of the March 12, 2010 VA audiology consult and provide an opinion as to whether the Veteran has experienced a chronic left ear hearing loss disability as defined by VA at any time since discharge from service.  Reasons and bases for all opinions should be provided.

3.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



